Per Curiam.
This action was brought to set aside the last will of Henry Beneke, deceased, for the alleged reason that the testator was not of sound and disposing mind, and the further reason that one of his sons exercised undue influence over the testator at the time the will was made. The trial court, after hearing the evidence in the case, found that the testator was of sound and disposing mind at the time the will was made, and that he made his will of his own volition, without interference from any person, and adjudged the will valid, and dismissed the contest. Contestants appeal from these findings of fact.
The only questions presented are questions of fact. We have carefully examined the evidence and are convinced that the findings of the trial court are in accord with the weight of the evidence. We deem it unnecessary to enter into a discussion of the evidence or to set any of it out in this opinion.
The judgment appealed from is affirmed.